 UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


JOSHUA CEASER,                                         §
                                                       §
                 Plaintiff,                            §
                                                       §
versus                                                 §    CIVIL ACTION NO. 1:18-CV-560
                                                       §
UNITED STATES OF AMERICA, et al.,                      §
                                                       §
                 Defendants                            §

                              MEMORANDUM OPINION AND ORDER

         Plaintiff, Joshua Ceaser, an inmate confined at FCC Medium in Beaumont, Texas,

proceeding pro se, filed this Federal Tort Claim pursuant to 28 U.S.C. § 1346.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the complaint be dismissed for failure to serve pursuant to

Federal Rule of Civil Procedure 4(m).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Plaintiff received a copy of the Report and Recommendation on April 16, 2019 (docket entry no. 15).
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance
        . with the recommendations of the Magistrate Judge.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 13th day of May, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
